

	

	

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 42

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 15, 2005

			Mr. Obama (for himself

			 and Mr. Levin) submitted the following

			 concurrent resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		CONCURRENT RESOLUTION

		Recognizing the historical significance of

		  Juneteenth Independence Day, and expressing the sense of Congress that history

		  should be regarded as a means for understanding the past and solving the

		  challenges of the future.

	

	

		Whereas

			 news of the end of slavery did not reach frontier areas of the United States,

			 and in particular the Southwestern States, for more than 2 years after

			 President Lincoln’s Emancipation Proclamation of January 1, 1863, and months

			 after the conclusion of the Civil War;

		Whereas

			 on June 19, 1865, Union soldiers led by Major General Gordon Granger arrived in

			 Galveston, Texas, with news that the Civil War had ended and that the enslaved

			 were free;

		Whereas

			 African Americans who had been slaves in the Southwest celebrated June 19,

			 commonly known as Juneteenth Independence Day, as the anniversary of their

			 emancipation;

		Whereas

			 African Americans from the Southwest continue the tradition of Juneteenth

			 Independence Day as inspiration and encouragement for future

			 generations;

		Whereas

			 for more than 135 years, Juneteenth Independence Day celebrations have been

			 held to honor African American freedom while encouraging self-development and

			 respect for all cultures;

		Whereas

			 although Juneteenth Independence Day is beginning to be recognized as a

			 national, and even global, event, the history behind the celebration should not

			 be forgotten; and

		Whereas

			 the faith and strength of character demonstrated by former slaves remains an

			 example for all people of the United States, regardless of background,

			 religion, or race: Now, therefore, be it

		

	

		That—

			(1)Congress—

				(A)recognizes the historical significance of

			 Juneteenth Independence Day to the Nation;

				(B)supports the continued celebration of

			 Juneteenth Independence Day to provide an opportunity for the people of the

			 United States to learn more about the past and to better understand the

			 experiences that have shaped the Nation; and

				(C)encourages the people of the United States

			 to observe Juneteenth Independence Day with appropriate ceremonies, activities,

			 and programs; and

				(2)it is the sense of Congress that—

				(A)history should be regarded as a means for

			 understanding the past and solving the challenges of the future; and

				(B)the celebration of the end of slavery is an

			 important and enriching part of the history and heritage of the United

			 States.

				

